Citation Nr: 0927054	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from August 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of 
stressors during his period of active duty as an Air Force 
medical technician in England beginning in 1968.  A VA 
examination conducted in April 2008 determined that he did 
not meet the criteria for a diagnosis of PTSD as his reported 
stressor involving his Air Force base being put on "red 
alert" as a result of events in Czechoslovakia in August 
1968 would not constitute a sufficient stressor.  The 
Veteran's representative notes that the Veteran has also 
reported as a stressor his exposure as a medical technician 
to dead and wounded soldiers.  His representative notes that 
the VA examination did not comment on whether such exposure 
could constitute a stressor sufficient to support a diagnosis 
of PTSD.  He has requested that the Veteran be provided an 
opportunity to furnish information regarding his exposure to 
wounded and dead soldiers, that verification be attempted, 
and that the Veteran be provided another examination.  The 
Board agrees that additional development of the claim is 
necessary.

The Board also notes that following the issuance of a 
supplemental statement of the case (SSOC) in July 2008, the 
Veteran submitted additional evidence in the form of lay 
statements and written contentions.  This evidence has not 
been evaluated by the RO, and the Veteran did not include a 
waiver of RO consideration.  Therefore, on remand the RO must 
evaluate the new evidence and issue a supplemental statement 
of the case.  38 C.F.R. §§ 19.37, 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide additional 
information regarding his exposure to dead 
and/or wounded soldiers in his duties as a 
medical technician in England.  He should 
be requested to provide as much specific 
detail as possible regarding the 
circumstances of these events as he can 
recall.  If he can provide any 
corroborating evidence/statements from 
others, he should do so.

2.  Following the above, the AMC/RO should 
take appropriate steps to verify any 
stressors deemed capable of 
substantiation.  Then, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, the 
AMC/RO should specify what stressor or 
stressors in service it has determined are 
established by the record.  

3.  If, and only if, the AMC/RO determines 
that the record verifies the existence of 
a stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the 
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce PTSD 
by the examiner.  

The examiner should provide a rationale 
for any opinion provided. 

5.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that includes consideration of all 
evidence received since the issuance of 
the July 2008 SSOC.  They should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




